Citation Nr: 0505220	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disability, right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for a left ear hearing loss 
disability and for tinnitus but denied service connection for 
a right ear hearing loss.

After a review of the record, the Board finds that the 
veteran's claim should be granted.


FINDINGS OF FACT

Medical evidence indicates that the veteran's hearing loss in 
the right ear was incurred during active military duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
hearing loss disability, right ear, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders, such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
This presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Moreover, service connection for impaired hearing shall not 
be established unless hearing status meets certain pure tone 
and speech criteria.  38 C.F.R. § 3.385 (2003).  For purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

If there is insufficient evidence to establish that a hearing 
loss disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).  If the record shows evidence of in-
service acoustic trauma and in-service audiometric results 
indicate an upward shift in tested thresholds, and if post-
service audiometric testing results meet the requirements of 
38 C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to injury in service, or whether they are 
more properly attributable to intercurrent causes.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).

After a review of the claims file, the Board finds that the 
veteran is entitled to service connection for a hearing loss 
disability, right ear.  As an initial matter, the Board finds 
that the veteran has hearing loss of the right ear for VA 
purposes.  Specifically, a January 2003 audiology examination 
shows auditory thresholds of 55, 60, 70, 65, and 65 decibels 
in frequencies of 500, 1,000, 2,000, 3,000, and 4,000, 
respectively.  Since all the frequencies show decibels of 40 
or greater, right ear hearing loss is shown.

Turning now to the merits of the veteran's claim, the Board 
notes that the RO denied the claim based on the following 
medical opinion of an audiologist:

It is the opinion of this audiologist 
that it is likely that a separate disease 
process has caused additional hearing 
loss in the right ear in contrast to the 
left ear.

The RO interpreted this opinion that hearing loss in the 
right ear was not caused by noise exposure but by some other 
disease process.  On the other hand, the veteran's 
representative has argued that:

With respect to acoustic trauma, we 
believe that the veteran's participation 
in four separate assault landings under 
both friendly and enemy fire is 
significant.  We find it inconceivable 
that the rating authority failed to grant 
service connection [of the right ear] but 
granted service connection for the left 
ear hearing loss.  There is no way that 
the veteran's hearing in his left ear 
could have been attenuated and while the 
hearing in his right ear was not 
similarly affected unless somehow his 
right ear was shielded from noise.  The 
records are silent regarding hearing 
protection.

***

The fact that the veteran's left ear 
hearing loss is service connected is 
acknowledgement that the evidence in this 
instance is consistent with the 
circumstances, conditions or hardships of 
combat and that service connection is 
appropriate for the veteran's right ear 
hearing loss.

After a careful review, the Board agrees with the veteran's 
representative.  It seems inconceivable to the Board, 
accepting the veteran's combat noise exposure, that his 
hearing loss would be limited to only one ear.  There is no 
evidence that he was provided hearing protection in only one 
ear and the Board finds, given the circumstances, that it was 
unlikely that he was given any hearing protection at all.  

Further, the Board does not find this decision inconsistent 
with the audiologist's report.  While the audiologist opined 
that the veteran's additional right ear hearing loss, which 
is noticeably more severe than the left ear, was caused by a 
separate disease entity, a liberal reading suggests that any 
additional right ear hearing loss means that above and beyond 
found in the left ear.  It is not unreasonable to conclude 
that both ears have some baseline level of hearing loss as a 
result of military noise exposure.  That the hearing loss in 
the right ear is more severe as a result of a separate 
disease process goes to the issue of the appropriate rating, 
not to the issue of service connection.  

Given the acceptance of noise exposure in service in 
connection with the left ear hearing loss, and a current 
right ear hearing loss, at least some of which can be 
attributable to military noise exposure, the Board finds that 
service connection for a hearing loss disability, right ear, 
is warranted.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for a hearing loss disability, right ear, 
is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


